Exhibit 99.1 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following unaudited pro forma condensed consolidated financial statements are based upon the historical financial statements of Merge Healthcare Incorporated (“Merge Healthcare”) and etrials Worldwide, Inc. (“etrials”) after giving effect to Merge Healthcare’s acquisition of all of the issued and outstanding shares of etrials.The acquisition is structured as a two-step transaction, consisting of a tender offer (“Offer”) and a follow-on merger.The acquisition of etrials will create an organization capable of providing clinical trial sponsors and contract research organizations (“CROs”) comprehensive and configurable solutions that include both critical imaging technologies and proven eClinical capabilities.The Offer is the first step in Merge Healthcare’s plan to acquire all of the outstanding shares of etrials (“Shares”).Under the terms of the Offer, each etrials stockholder may elect to receive, for each outstanding Share validly tendered, (i) $0.80 in cash, without interest, plus (ii) 0.3448 shares of Merge Healthcare Common Stock.Promptly after completion of the Offer, Merge Healthcare consummated a merger of Offeror with and into etrials, with etrials surviving the merger.The purpose of the merger is for Merge Healthcare to acquire all Shares not acquired in the Offer.After the merger, the surviving corporation will be a wholly-owned subsidiary of Merge Healthcare and the former etrials stockholders will no longer have any direct ownership interest in the Surviving Corporation.The acquisition was accounted for as a business combination using the acquisition method with Merge Healthcare identified as the acquirer.On July 20, 2009, the acquisition of etrials was completed for total transaction consideration of $25.1 million. The unaudited pro forma condensed consolidated balance sheet as of June 30, 2009 is presented as if the acquisition of etrials occurred on June 30, 2009.The unaudited pro forma condensed consolidated statements of operations for the six months ended June 30, 2009 and the fiscal year ended December 31, 2008 are presented as if the acquisition of etrials had taken place on January1, 2008 and was carried forward through to June 30, 2009 and December 31, 2008, respectively. Merge Healthcare has not completed the detailed valuation analyses necessary to arrive at the final estimates of the fair market value of the assets to be acquired and the liabilities to be assumed in connection with the acquisition of etrials.The preliminary allocation of the purchase price of the acquisition (“preliminary PPA”) used in these unaudited pro forma condensed consolidated financial statements is based upon Merge Healthcare’s preliminary estimates at the date of preparation of these pro forma financial statements.As a result of the finalization of this allocation after the acquisition’s final completion (“final PPA”), Merge Healthcare expects to make adjustments to the preliminary PPA, some of which could be material.Differences between the preliminary PPA and the final PPA could have a material impact on Merge Healthcare’s pro forma results of operations.Actual allocations will be based on the final appraisals of fair value of, among other things, identifiable net tangible and intangible assets and tax-related assets and liabilities, at the acquisition date. The unaudited pro forma condensed consolidated financial statements are provided for informational purposes only and are not intended to represent or be indicative of the consolidated results of operations or financial position of Merge Healthcare that would have been recorded had the acquisition of etrials been completed as of the dates presented, and should not be taken as representative of future results of operations or financial position of the company.The unaudited pro forma condensed consolidated statements of operations do not reflect the impact of any potential operational efficiencies, cost savings or economies of scale that Merge Healthcare may achieve with respect to the combined operations of Merge Healthcare and etrials and do not include costs directly attributable to the transaction that were not incurred as of June 30, 2009.Based upon information available at the date of preparation of the pro forma financial statements, these costs are estimated to be $1.0 million.The pro forma statements of operations also include adjustments to eliminate $1.8 million of non-recurring expenses related to the transaction incurred as of June 30, 2009. The unaudited pro forma condensed consolidated financial statements should be read in conjunction with the historical consolidated financial statements and accompanying notes contained in Merge Healthcare’s Annual Report on Form 10-K for the fiscal year ended December 31, 2008, Merge Healthcare’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2009 and etrials Annual Report on Form 10-K for the fiscal year ended December 31, 2008 as well as the etrials’ information for the six months ended June 30, 2009 and accompanying notes included in this Current Report on Form 8-K. Unless otherwise indicated all amounts included herein are in expressed in thousands of U.S. dollars. Merge Healthcare Incorporated Unaudited Pro Forma Condensed Consolidated Balance Sheet
